Allianz Life Insurance Company of North America [Allianz ConnectionsSM] Variable Annuity Application [DA] 1.Account registration Ownership is■Individual ■Qualified plan ■Custodian ■Trust (Include the date of trust in the name.) ■Charitable Trust ■Other Owner Individual Owner first name MI Last name Jr., Sr., III [Missing Graphic Reference] Non-individual owner name (Attach Non- Individual Ownership form or Qualified Plan Acknowledgement form if applicable.) Social Security Number or Tax ID Number Mailing address City State ZIP code Telephone number Gender ■Male Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No Joint Owner First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Gender Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No Relationship to Owner Social Security Number Annuitant (Complete if different from Owner.) First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Gender Social Security Number Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No [Missing Graphic Reference] 2.Purchase Payment (This section must be completed. Make check payable to Allianz.) ■ Purchase Payment enclosed with application. (Include replacement forms if required.) Amount enclosed: $ ■ This Contract will be funded by a 1035 exchange, tax qualifed transfer/rollover, CD transfer, or mutual fund redemption. (Include replacement/ transfer forms if required.) Expected amount: $ ■ This Contract will be funded by funds not requested or facilitated by Allianz. (Include replacement forms if required.) Expected amount: $ F70035Page 1 of [7](8/2009) 3. Plan specifics (This section must be completed to indicate how this Contract should be issued. These are the only available options.) Nonqualified:■ Qualified IRA: ■IRA ■Roth IRA ■SEP IRA■Roth conversion (Contribution for tax year ) Qualified plans:■401 ■401 one person defined benefit 4. Telephone authorization ■YesBy checking "yes," I am authorizing and directing Allianz to act on telephone or electronic instructions from the Registered Representative and/or anyone authorized by him/her to transfer Contract Values among the Investment Options. If the box is not checked, this authorization will be permitted for the Owner only. Allianz will use reasonable procedures to confirm that these instructions are authorized as genuine. As long as these procedures are followed, Allianz and its affiliates and their directors, trustees, officers, employees, representatives, and/or agents will be held harmless for any claim, liability, loss, or cost. The electronic transaction privilege may be modified or terminated at the discretion of the company. 5.Replacement (This section must be completed.) Do you have existing life insurance or annuity contracts? . ■Yes ■No Will the annuity contract applied for replace or change existing contracts or policies?. ■Yes ■No If there is existing coverage, states that have adopted the NAIC Model Replacement Regulation or a variation of the Model, require that the replacement form be completed even if a replacement is not indicated. For a replacement in any state, attach theappropriate replacement form for the state in which the application is taken. The Registered Representative must also complete the Registered Representative section regarding replacement. [6.Contract options - Must select only one] ■ Base Contract (No additional cost) ■ Short Withdrawal Charge Option1 ■ No Withdrawal Charge Option1 [7.Optional death benefit] ■Quarterly Value Death Benefit1 [1 Carries an additional charge] F70035Page [2 of 7](8/2009) [8.Other benefits - Must select only one] ■ No Additional Benefit (No additional cost) ■ Investment Protector1 Number of years to the initial Target Value Date ■ Income Protector1(Complete Covered Person(s) information below.) Covered Person(s) - Select one. ■Single Lifetime Plus Payments: Name This person is: (check one) ■Owner ■Joint Owner■Annuitant, if owned by a non-individual Date of birth // Gender: ■Male ■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other OR ■ Joint Lifetime Plus Payments: First Covered Person's name Date of birth //Gender:■Male■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other This person is: (check one)■Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual ■ Sole primary Beneficiary (qualified or non-individual, nonqualified) ■ Contingent Beneficiary (qualified plan, custodial IRA) Second Covered Person's name Date of birth //Gender:■Male■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other This person is: (check one)■Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual ■ Sole primary Beneficiary (qualified or non-individual, nonqualified) ■ Contingent Beneficiary (qualified plan, custodial IRA) By selecting the [Income Protector or Investment Protector], I acknowledge that my selections of Investment Options are restricted and that Allianz will reallocate my Contract Value in accordance with the asset allocation and transfer provisions in the Contract. [1 Carries an additional charge] F70035Page [3 of
